Name: 2002/756/EC: Commission Decision of 16 September 2002 setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants under Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC (Text with EEA relevance) (notified under document number C(2002) 3350)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  technology and technical regulations;  natural and applied sciences;  agricultural activity;  environmental policy;  research and intellectual property
 Date Published: 2002-09-20

 Avis juridique important|32002D07562002/756/EC: Commission Decision of 16 September 2002 setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants under Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC (Text with EEA relevance) (notified under document number C(2002) 3350) Official Journal L 252 , 20/09/2002 P. 0033 - 0036Commission Decisionof 16 September 2002setting out the arrangements for Community comparative trials and tests on seeds and propagating material of certain plants under Council Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC(notified under document number C(2002) 3350)(Text with EEA relevance)(2002/756/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), as last amended by Directive 2001/64/EC(2), and in particular Article 20(3) thereof,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed(3), as last amended by Directive 2001/64/EC, and in particular Article 20(3) thereof,Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine(4), as last amended by Directive 2002/11/EC(5), and in particular Article 16(3) thereof,Having regard to Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material, other than seed(6), as last amended by Commission Decision 2002/111/EC(7), and in particular Article 20(4) thereof,Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed(8), and in particular Article 26(3) thereof,Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed(9), and in particular Article 43(3) thereof,Having regard to Council Directive 2002/56/EC of 13 June 2002 on the marketing of seed potatoes(10), and in particular Article 20(3) thereof,Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants(11), as last amended by Directive 2002/68/EC(12), and in particular Article 23(3) thereof,Whereas:(1) Directives 66/401/EEC, 66/402/EEC, 68/193/EEC, 92/33/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC provide for the necessary arrangements to be made by the Commission for Community comparative trials and tests of seed and propagating material.(2) Adequate representativity of the samples included in the trials and tests should be ensured, at least for certain selected plants.(3) Member States should participate in the Community comparative trials and tests, in so far as seeds of the plants concerned are usually reproduced or marketed in their territories, in order to ensure that proper conclusions may be drawn therefrom.(4) The arrangements for the trials and tests in relation to seed potatoes also cover, inter alia, certain harmful organisms which come within the scope of Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(13), as last amended by Commission Directive 2002/28/EC(14).(5) Community comparative trials and tests should be carried out from the year 2003 to 2004 on seeds and propagating material harvested in 2002, and the details of such trials and tests should also be set out.(6) For Community comparative trials and tests lasting more than one year, the parts of the trials and tests following the first year should be authorised by the Commission without further reference to the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, on condition that the necessary appropriations are available.(7) The measures provided for in this decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1Community comparative trials and tests shall be carried out from the year 2003 to 2004 on seeds and propagating material of the plants listed in the Annex.The maximum cost for the trials and tests for 2003 shall be as set out in the Annex.The details of the trials and tests are set out in the Annex.Article 2All Member States shall participate in the Community comparative trials and tests in so far as seeds and propagating material of the plants listed in the Annex are usually reproduced or marketed in their territories.Article 3In the case of the assessment of seed potatoes under Directive 2000/29/EC, each sample to be submitted to the laboratory tests shall have been previously coded by the body responsible for carrying out the trials and tests under the responsibility of the Commission services.If samples are confirmed to be contaminated by any of the relevant harmful organisms, the measures required under the Community plant health regime shall be taken.Such measures shall be without prejudice to the general conditions applicable to the examination of the annual reports on the confirmed results and conclusions of Community comparative trials and tests.Article 4Subject to budgetary availability, the Commission may decide to continue the trials and tests set out in the Annex in 2004.The maximum cost of a trial or test continued on this basis shall not exceed the amount specified in the Annex.Article 5This Decision is addressed to the Member States.Done at Brussels, 16 September 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66.(2) OJ L 234, 1.9.2001, p. 60.(3) OJ 125, 11.7.1966, p. 2309/66.(4) OJ L 93, 17.4.1968, p. 15.(5) OJ L 53, 23.2.2002, p. 20.(6) OJ L 157, 10.6.1992, p. 1.(7) OJ L 41, 13.2.2002, p. 43.(8) OJ L 193, 20.7.2002, p. 12.(9) OJ L 193, 20.7.2002, p. 33.(10) OJ L 193, 20.7.2002, p. 60.(11) OJ L 193, 20.7.2002, p. 74.(12) OJ L 195, 24.7.2002, p. 32.(13) OJ L 169, 10.7.2000, p. 1.(14) OJ L 77, 20.3.2002, p. 23.ANNEXTrials and tests to be carried out in 2003>TABLE>Trials and tests to be carried out in 2004>TABLE>